Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-11 are currently under examination, wherein claim 1 has been amended in applicant’s reply filed on June 1st, 2022.  Applicant’s election of Invention I, Claims 1-11, with traverse in the reply is acknowledged.  The examiner would thank the applicant for having pointed out the typos of claim 12 as claim 13 and claim 13 as claim 14 respectively in the restriction requirement dated May 6, 2022. The non-elected Invention III, Claim 13, has been cancelled by the applicant in the same reply. The non-elected Invention II, Claim 12, has been withdrawn from consideration by the examiner. 
The traverse is on the ground(s) that the Inventions I and II share the same or corresponding technical features and are obvious variants of each other. This is not found persuasive because these inventions are independent or distinct and have acquired a separate status in the art in view of their different classifications. There would be a serious burden on the examiner if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the individual rare earth elements” in line 16 of claim 1 lacks an antecedent basis, rendering claim 1 and its dependent claims 2-11 indefinite.
The phrases of “aqueous phase” and “organic phase” in line 2 of claim 7 lack antecedent bases in claim 1 from which claim 7 depends, rendering claim 7 indefinite.
The phrase of “the step of dissolving the metal oxide by acid leaching having solid to liquid ratio of 10 to 100 g/L” in claim 9 lacks an antecedent basis in claim 1 from which claim 9 depends, rendering claim 9 indefinite.
The phrase of “solid to liquid ratio of 10 to 100 g/L” in line 2 of claim 8 and the phrases of “solvent 70”, “organic phase”, mixing speed”, “mixing time” and “residence time” in claim 10 render claims 9 and 10 indefinite respectively because it would not be clear to one of ordinary skill in the art what technical features to which they refer without detailed descriptions of what is included in the solid and the liquid respectively and what steps are included in the liquid-liquid extracting method.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2009-249674 A) in view of FR (3052171 A1). Because FR (‘171 A1) is in French, its paten family member Seron et al. (US Pub. 2019/0169710 A1) has been relied upon to establish ground of rejection herein.
	With respect to claim 1-11, JP (‘674 A) discloses a method for recovering rare earth elements including Nd and Dy from a raw material containing lumpy magnetic rare earth scraps (e.g. laptop hard discs) comprising obtaining magnets from the raw material; pulverizing the magnets to a coarse size then a fine powder having a particle size of 0.5 mm or less; heating the fine powder in an oxidizing atmosphere at a temperature of 800oC or higher for 30 minutes or longer to obtain an oxide slurry; dissolving the oxides in the slurry having a water to oxide mass ratio of 0.5-5.0:1 by acid leaching using hydrochloric acid at a temperature of 70oC or higher for 10 minutes to 2 hours to obtain a leach liquor; removing Fe from the leach liquor using precipitation by adjusting a pH value to 2.0 to 6.0 by an addition of sodium hydroxide; extracting individual rare earth elements by a two-stage liquid-liquid extraction using an acidic water as an aqueous phrase, an extractor including D2EHPA in an organic solvent as an organic phase, hydrochloric acid as an acid and an 8-stage mixer settler optimized mixing speed, mixing time and residence time; stripping each of the extracted rare earth elements; precipitating and drying the each of the extracted rare earth elements to obtain a plurality of rare earth magnet alloy powders; and using the plurality of rare earth magnet alloy powders to make a new rare earth magnet (abstract, paragraphs [0013]-[0017], [0019], [0023]-[0028], [0030]-[0041] and [0056]). JP (‘674 A) does not specify the demagnetizing step and its conditions as claimed. Seron et al. (‘710 A1) discloses a method for extracting rare earth elements from magnets comprising demagnetizing the magnets at a temperature of 300-400oC for 10-40 minutes (abstract and paragraphs [0047]-[0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demagnetize the coarse magnets of JP (‘674 A) at a temperature of 300-400oC for 10-40 minutes in order to prevent any disruptions by the magnetic properties of the magnets in the remainder of the process as disclosed by Seron et al. (‘710 A1) (paragraph [0047]). The ranges of heating temperatures, holding times, particle size, leaching temperature and leaching time disclosed by JP (‘674 A) in view of Seron et al. (‘710 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of JP (‘674 A) in view of Seron et al. (‘710 A1) with an expectation of success because JP (‘674 A) in view of Seron et al. (‘710 A1) discloses the same utility over the entire disclosed ranges.


Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

6/9/2022